EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE 
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Notice of Allowance is in response to communications filed May 13, 2022.

Response to Arguments
1.	Applicant’s arguments, see pages 7-11, filed May 13, 2022, with respect to claims 1-10 and 14 have been fully considered and are persuasive.  Accordingly, the rejection of claims 1-10 and 14 presented in the non-final Office action dated February 14, 2022 has been withdrawn.  In view of applicant’s arguments and an updated prior art search - the methods disclosed in claims 1-10 and 14 are deemed allowable.

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 15-26 and 29 directed to inventions non-elected without traverse.  Accordingly, claims 15-26 and 29 been cancelled via examiner’s amendment, below.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
i).	Claims 15-26 and 29 are CANCELED.
ii).	Line 3 of Claim 6 is AMENDED as follows:
---fluidly connecting a fluid tube to a fluid canister, a pump of a therapy device and a---

Allowable Claims
4.	Claims 1-10 and 14 are allowed over the prior art of record.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are Walti et al. (US PGPUB 2019/0365961), Hartwell (US PGPUB 2015/0032031), Pratt et al. (US PGPUB 2015/0165182) and Croizat et al. (US PGPUB 2013/0211318).
While the closest prior art of record disclose similar methods for preventing overfill of fluid at a wound site, determining the volume of fluid instilled at the wound site, and determining the volume of the wound site, the prior art of record fail to disclose or reasonably suggest alone or in combination, the method step of determining a volume of the first quantity of fluid instilled to the wound site by comparing pressure measurements obtained from the monitored pressure during the instillation of the first quantity of fluid to the wound site to model pressure decay data.
This method step not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed method, namely, such a method allows for accurate and reliable estimations of available space at a wound site into which instillation fluid could be delivered, as noted in paragraph [0002] of applicant’s specification; and such a method is configured to estimate the volume of a wound site and/or a volume of a quantity of instillation fluid delivered to the wound site based on a comparison of dynamic pressure responses observed as fluid is instilled into the wound site to model pressure response data, as noted in paragraph [0032] of applicant’s specification; where the model pressure response data is representative of changes in pressure over time as instillation fluid is instilled to wound sites of varying volumes under a variety of clinically relevant conditions and states, as noted in paragraph [0051] of applicant’s specification.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781